Title: Isaac A. Coles to Thomas Jefferson, 11 October 1814
From: Coles, Isaac A.
To: Jefferson, Thomas


          Dr Sir,  Enniscorthy Oct: 11th 1814.
          I send you by the Bearer the wild Orange of South Carolina—It grows in the middle & upper parts of the State, is Said to be a very hardy tree, & one of the Most beautiful in the world—I am induced to beleive from the account I have received of it, that it will do well in our climate—.
          mrs Singleton from whom I received it, is very desirous of getting a few plants of the Marseilles Fig to Carry back with her to Carolina, where it is not known at all, & where the climate will Suit it So well—you will oblige me much by sending a few Plants by the Servant—
          The Enemy having left the Chesapeake I propose to Spend a week with my friends, & mean to visit Monticello before I my return—with Sincere respectful attachment
          I am ever yr obdt ServtI. A. Coles
        